Citation Nr: 0506926	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation 
effective February 28, 2003.

It is noted that during the veteran's January 10, 2005 Board 
Central Office hearing, the veteran withdrew his claim for an 
increased disability rating for his diabetes mellitus.


REMAND

?	A remand is necessary in this case for the RO to 
schedule a VA examination and to obtain outstanding 
treatment records.

At his January 2005 Board Central Office hearing, the veteran 
testified that he had been treated up until December 2004 at 
the Vet Center and the VA Medical Center.  These records are 
not in the veteran's claims file.  In addition, the veteran 
contends that his PTSD has become more severe since his June 
2003 fee based examination conducted by QTC.  



A remand is necessary to ensure that the evidentiary record 
is complete. Accordingly, the case is REMANDED for the 
following development:

1.  Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for post-traumatic stress 
disorder that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The these records should be obtained and 
associated with the claims folder.

2.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the disabling manifestations of his PTSD.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all studies deemed appropriate by the 
examining physician should be 
accomplished.  

The report of the examination must 
include responses to each of the 
following items:

            A.  Does the veteran have 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships? or 

            B.  Does the veteran have 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking or mood, due to such symptoms as 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships?

3.  Ensure that all provisions of VCAA 
are properly applied in the development 
of the appellant's claim. 

4.  After undertaking any other 
development deemed appropriate, the issue 
on appeal should be re-adjudicated, 
taking into account the entire record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




